           Case 3:19-cr-00056-MMD-CLB Document 28 Filed 04/27/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:19-CR-056-MMD-CLB

 9                Plaintiff,                       Amended Preliminary Order of Forfeiture

10         v.

11 DAMIEN KENNETH WRIGLEY,

12                Defendant.

13         This Court finds Damien Kenneth Wrigley pled guilty to Count One of a One-Count
14 Indictment charging him with felon in possession of a firearm in violation of 18 U.S.C. §

15 922(g)(1). Indictment, ECF No. 11; Memorandum in Support of Defendant’s Plea, ECF

16 No. 20; Change of Plea, ECF No. 22.

17         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
18 of America has shown the requisite nexus between property set forth in the Memorandum

19 in Support of Defendant’s Plea and the Forfeiture Allegation of the Indictment and the

20 offense to which Damien Kenneth Wrigley pled guilty.

21         The following property is any firearm or ammunition involved in or used in any
22 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

23 § 924(d)(1) with 28 U.S.C. § 2461(c):

24                1. Ruger P95DC, 9mm pistol bearing serial number 312-88627; and
25                2. any and all ammunition
26 (all of which constitutes property).

27 / / /

28 / / /
           Case 3:19-cr-00056-MMD-CLB Document 28 Filed 04/27/20 Page 2 of 4



 1          This Court finds that the United States of America may amend this order at any time

 2   to add subsequently located property or substitute property to the forfeiture order pursuant

 3   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 4          This Court finds the United States of America is now entitled to, and should, reduce

 5   the aforementioned property to the possession of the United States of America.

 6          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 7   DECREED that the United States of America should seize the aforementioned property.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 9   rights, ownership rights, and all rights, titles, and interests of Damien Kenneth Wrigley in

10   the aforementioned property are forfeited and are vested in the United States of America

11   and shall be safely held by the United States of America until further order of the Court.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

13   of America shall publish for at least thirty (30) consecutive days on the official internet

14   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

15   describe the forfeited property, state the time under the applicable statute when a petition

16   contesting the forfeiture must be filed, and state the name and contact information for the

17   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

18   and 21 U.S.C. § 853(n)(2).

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

20   or entity who claims an interest in the aforementioned property must file a petition for a

21   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

22   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

23   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

24   right, title, or interest in the forfeited property and any additional facts supporting the

25   petitioner’s petition and the relief sought.

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

27   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

28   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty
                                                   2
           Case 3:19-cr-00056-MMD-CLB Document 28 Filed 04/27/20 Page 3 of 4



 1   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

 2   after the first day of the publication on the official internet government forfeiture site,

 3   www.forfeiture.gov.

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 5   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 6   Attorney’s Office at the following address at the time of filing:

 7                  Daniel D. Hollingsworth
                    Assistant United States Attorney
 8                  James A. Blum
                    Assistant United States Attorney
 9                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
10

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

12   described herein need not be published in the event a Declaration of Forfeiture is issued by

13   the appropriate agency following publication of notice of seizure and intent to

14   administratively forfeit the above-described property.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

16   copies of this Order to all counsel of record.

17                 April 27
            DATED _____________________, 2020.

18

19

20                                                HONORABLE MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                      3
           Case 3:19-cr-00056-MMD-CLB Document 28 Filed 04/27/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE

 2          A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   April 27, 2020.

 4                                                           /s/ Heidi L. Skillin
                                                             HEIDI L. SKILLIN
 5                                                           FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
